By the Court.*— Daly, J.
—This is an appeal from the Marine Court, in a suit brought by the plaintiff upon an order of a justice of the Supreme Court in proceedings supplementary to execution ; in which proceedings the defendant, Connah, was examined as a debtor of Crane, the judgment-debtor, and on such examination admitted that she owed Crane for rent the sum of $570 to which she had no set-off or claim. The judge, under | 297, ordered her to -pay the aniount to Patten towards satisfaction of liis judgment, and having refused to do so, Patten supposes he has a right to bring a suit upon this order, in the nature of an action of assumpsit. We think not; and that a receiver of Crane’s property must be appointed, and the suit brought by him against Connah.
Judgment affirmed.

 Present, Daly, Brady, and Hilton, JJ.